DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, FIGs. 1A-4B, and claims 1-4 in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 and 08/05/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 03/25/2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, applicant should clarify the difference between “a surface of the body” in line 3 and “a lower surface” as recited in line 14. As seen in FIG. 1B of the originally filed drawings of the present invention, electrodes 18 are disposed on the lower surface 6b of the body 16. For examination purpose, the “surface of the body” and the “lower surface” are the same surface of the body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (U.S. PG. Pub. No. 2019/0027287 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Kudo et al., hereinafter referred to as “Kudo,” teaches an inductor 2 (FIGs. 23-25) comprising: 
a body 4; and 
outer electrodes 8a and or 8b provided on a surface 4b of the body, 
wherein 
the body includes 
a magnetic portion 42 that contains magnetic powder and a resin (paras. [0044]-[0045]), 
a core 41 that includes a base 41a and a pillar-shaped portion 41b that is disposed on an upper surface (upper surface of base 41a) of the base, and 
a coil (coil formed by winding portion 6α  and extended portions 6a-6b) that includes a winding portion 6α formed by winding a conductive wire 6 around the pillar-shaped portion and a pair of extended portions 6a-6b that extends from the winding portion and that is electrically connected to the outer electrodes, 
wherein 
the magnetic portion encloses the coil and at least a portion of the core, 
the base has a lower surface (surface 4b or bottoms surface of base 41a) opposite to the upper surface, side surfaces (periphery surfaces of base 41a) that connect the upper surface and the lower surface to each other, and a notch surface 41c that connects the upper surface and the lower surface to each other and that is located between the side surfaces, 
the pair of extended portions extends along the notch surface from the upper surface of the base toward the lower surface, and 
the notch surface is covered by the magnetic portion (paras. [0039]-[0046]).

    PNG
    media_image1.png
    463
    569
    media_image1.png
    Greyscale

With respect to claim 2, Kudo teaches the inductor according to claim 1, wherein 
at least a portion of each of the side surfaces of the base is exposed from the magnetic portion (see FIGs. 1B and or 1C) (para. [0047]). As seen in FIGs. 1B and or 1C, periphery surfaces of base 41a is exposed from (or to) the magnetic portion 42.

    PNG
    media_image2.png
    482
    567
    media_image2.png
    Greyscale

With respect to claim 3, Kudo teaches the inductor according to claim 1, wherein 
the base, when viewed from above, has a substantially rectangular shape (the base 41a is substantially rectangular shape) that is obtained by cutting a corner (any four corners) of a rectangle (rectangle line including outer imaginary line of the notches or corners) along a straight line and that has a longitudinal direction (x direction, FIG. 1A) and a transverse direction (y direction), 
a side (front or back periphery side along x direction) of the substantially rectangular shape in the longitudinal direction, when viewed from above, is included in a side surface that extends in the longitudinal direction among the side surfaces of the base, 
a side (left or right periphery side along y direction) of the substantially rectangular shape in the transverse direction, when viewed from above, is included in a side surface that extends in the transverse direction among the side surfaces of the base, and 
the straight line (one of the straight lines that from rectangular notch) is included in the notch surface of the base when viewed from above (para. [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo, as applied to claim 3 above, and further in view of Oki (U.S. PG. Pub. No. 2014/0070914 A1).
With respect to claim 4, Kudo teaches the inductor according to claim 3. Kudo does not expressly teach wherein 
an angle between the straight line and an extension of the side of the substantially rectangular shape in the longitudinal direction is from 20 degrees to 45 degrees when the base is viewed from above, and 
a length of the straight line in the longitudinal direction is from 10% to 30% of a length of the substantially rectangular shape in the longitudinal direction.
Oki teaches an inductor (FIGs. 1-4)
wherein 
an angle between the straight line (any line La1-La4) and an extension of the side of the substantially rectangular shape in the longitudinal direction is from 20 degrees to 45 degrees when the base is viewed from above (para. [0065]), and 
a length of the straight line in the longitudinal direction is from 10% to 30% of a length of the substantially rectangular shape in the longitudinal direction (para. [0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the straight line and length percentage as taught by Oki to the inductor of Kudo to provide the required bonding with the magnetic portion.

    PNG
    media_image3.png
    341
    414
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837